Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 28, 2020. Claims 1-7 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Drawings
The drawings are objected for the unlabeled names with corresponding reference numbers in Fig. 3 and Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  An acronym "ADR1" has not been established in the claim, nor has the acronym been accompanied by its meaning in these claims either.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knitt US2019/0248367: a system for providing adaptive cruise control in a motorcycle. The system includes an electronic controller coupled to the transceiver. The electronic controller including an electronic processor configured to determine the presence of a first vehicle on one side of a direct path of travel of the motorcycle based on data received from a transceiver, the first vehicle within a field of view of the transceiver. The electronic processor further configured to lock the motorcycle with the first vehicle and control the speed of the motorcycle dynamically based on an output of a first kinematic controller, wherein the first kinematic controller is configured to receive a first input including at least one of an item selected from the group consisting of distance of the motorcycle to the first vehicle, velocity of the first vehicle, velocity of the motorcycle, a cruise set speed associated with the motorcycle, a desired separation distance between the motorcycle and the first vehicle, and a desired separation time between the motorcycle and the first vehicle.
Takenouchi et al. US2012/0205210: A brake control system for a motorcycle, which is a by-wire type brake control system for a motorcycle and in which amounts of operation on front-wheel and rear-wheel brake operating units are detected. Hydraulic pressures are generated in front-wheel and rear-wheel hydraulic modulators on the basis of the detected values, and front-wheel and rear-wheel brake devices generate braking forces by the hydraulic pressures. The brake control system can be provided with a mode change-over unit configured to changing over a plurality of braking force control modes according to a driver's operation. A control mode can include a first section in which the braking force generated on a front wheel and the braking force generated on a rear wheel are both increased when the amount of operation on the front-wheel brake operating unit increases.
Ohashi et al. US2017/0080938: A saddled vehicle driven by a driver sitting on a saddle seat with steering a handlebar comprising a handlebar on both tip ends of which are provided with a grasping grip to be grasped by a driver and a throttle grip for an accelerator operation respectively; two operation means for performing braking operation of a front wheel and a rear wheel, i.e. a first brake means and a second brake means each having a different braking operation target; and a cruise control means for performing automatic travel of the vehicle with controlling the vehicle to an arbitrary control degree characterized in that the control by the cruise control means is performed by changing the control degree in accordance with operation conditions of the first brake means and the second brake means.

Allowable Subject Matter
Claims 1-7 are allowed.
Regarding to independent claims 1 and 7, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of a mode change section (64) that changes a mode to a first mode (A) in a state where a temperature of a rear-wheel friction brake mechanism as a friction brake mechanism (29) for a rear wheel (4) of the motorcycle (100) is lower than a first prescribed temperature or to a second mode (B) in a state where the temperature of the rear-wheel friction brake mechanism is higher than the first prescribed temperature during automatic deceleration in the automatic cruise operation, wherein the control amount setting section (65) changes the control amount in accordance with the mode change in the mode change section (64), and in the case where a braking force generated on the rear wheel (4) in the first mode (A) and the braking force generated on the rear wheel (4) in the second mode (B) are compared under a condition that the same deceleration is generated in the motorcycle (100) by the automatic deceleration, in a state where the deceleration is at least less than a first reference amount (ADR1), the braking force generated on the rear wheel (4) in the second mode (B) is smaller than the braking force generated on the rear wheel (4) in the first mode (A) and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666